Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 4/13/2021, with respect to objections have been fully considered and are persuasive.  The objections of claim 12 has been withdrawn. 
Applicant’s arguments, see Applicant’s Remarks, filed 4/13/2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejections of claims 5,12 has been withdrawn. 
Due to amendments to the claims, Applicant’s arguments, see Applicant’s Remarks, filed 4/13/2021, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 102a1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The amendments of the independent claims recite “… learning word vectors in which each word is represented by a qualified continuous value with respect to a plurality of dimensions which is each feature element among words in the segmented word groups” is unclear and indefinite. The highlighted portion of the claimed language is unclear and indefinite. What does “each word” refer to? Are these the words found in the learning word vectors or segmented word groups or first or second corpus models or received word? 

Although the language is unclear and indefinite, search and consideration has been conducted under AFCP 2.0 request. Upon further consideration, a new ground(s) of rejection is made in view of Menezes et al (US Publication No.: 20030061023) in view of Wu (US Publication No.: 20200036659), further in view of Mikolov (Publication title: Efficient Estimation of Word Representations in Vector Space). As indicated in the final office action, Menezes et al discloses learning word vectors in distributed representation for the segmented word groups (Fig. 2, label 208 scores the words parsed from label 204,206 and generates label 238,240 with scores. Paragraph 73 disclose word association scores for each pair of content words consisting of a word language L1 that occurs in a sentence aligned in the bilingual corpus to a sentence language L2 in which the other word occurs.). Although Menezes et al fails to disclose “learning words vectors in which each word is represented by a quantified continuous value with respect to a plurality of dimensions which is each feature element among words in the segmented word groups”, Wu discloses computing Word2vec cosine similarity score based on, such as, positions of words in sentences. (paragraph 84) Fig. 6, label 620 shows the matrix of a plurality of dimensions where each word is represented by a quantified continuous value (Fig. 6, label 620, cosine similarity) with respect to a plurality of dimensions which is each feature element among words (Fig. 6, label 620 shows the matrix of cosine similarity with respect to feature elements such as seed word and the word in the sentence as per paragraph 84.). Such Word2vec can be used to align words in different languages (bilingual) as shown in Fig. 6, label 630,640. It would be obvious to one 
	Based on the consideration and search as indicated above, the claimed language as amended are not in condition for allowance. The status of the claims are as indicated in the office action filed 1/13/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656